Citation Nr: 0004722	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  99-25 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from April 1987 to April 1991.  Persian Gulf service in 
indicated by the record.

This appeal arose from a July 1999 rating decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California (the RO) which denied an increased 
disability rating for PTSD.  


REMAND

In his substantive appeal (VA Form 9) filed in December 1999, 
the veteran indicated that he wished a hearing before a 
member of the Board at the RO.
There is no indication that the requested hearing was 
scheduled or that the veteran's request for a hearing was 
subsequently withdrawn.

Pursuant to 38 C.F.R. § 20.700 (1999), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing. 38 U.S.C.A. § 7107(b) (West 1991 & Supp. 1999). 

Therefore, to ensure full compliance with due process 
requirements, this case is remanded for remanded for the 
following action:

The RO should schedule the veteran for a 
personal hearing.  The veteran should be 
given the option of presenting testimony 
at a videoconference hearing or at  a 
hearing to be conducted by a traveling 
member of the Board at the RO.  
Appropriate notification of the time and 
place of the hearing should be given to 
the veteran and his representative, and 
such notification should be documented 
and associated with the veteran's claims 
folder.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




